      Case 1:18-cr-00790-PGG Document 109
                                      108 Filed 04/01/21
                                                03/26/21 Page 1 of 1



                       LAW OFFICE OF ANTHONY CECUTTI
                             217 Broadway, Suite 707
                            New York, New York 10007
                              Phone: (212) 619-3730
                               Cell: (917) 741-1837
                               Fax: (212) 962-5037
                            anthonycecutti@gmail.com


                                      March 26, 2021

BY ECF
The Honorable Paul G. Gardephe
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States v. Denise Sanchez, 18 Cr. 790 (PGG)

Dear Judge Gardephe:

       I represent Denise Sanchez in the above-referenced matter, having been appointed
pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A.

        A status conference has been scheduled in this matter for April 8, 2021 at
12:15pm. I am unavailable at that time. After conferring with the Government, the
parties are available on April 5th (afternoon), April 7th (morning), April 8th (after 2 p.m.)
or April 9th (afternoon) or the following week at a date and time convenient for the Court.

       Thank you for your consideration.

                                              Respectfully submitted,

                                                      /s/

                                              Anthony Cecutti


                                                            The conference scheduled for April 8, 2021
cc:    AUSA Elizabeth Espinosa                              is adjourned to April 14, 2021 at 12:00
       AUSA Rushmi Bhaskaran                                p.m.




                                                              Dated: April 1, 2021
